DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 (figs. 1 – 7) in the reply filed on June 9, 2021 is acknowledged. 
The traversal is on the ground(s) that “Species 1 and 2 are not mutually exclusive. According to MPEP 806.04(f), claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first; in other words, in order to require restriction between claims limited to species, the claims must not overlap in scope. See MPEP 806.04(f) (emphasis added)”. Applicant further cites common features/limitations between species 1 (claim 1) and 2 (claim 13) to support the assertion that species 1 and 2 are not mutually exclusive. 
This is not found persuasive because claim 13 or species 2 recites the limitation “wherein a ratio of the flange outer diameter to the frame outer diameter is in a range from 0.6 to 0.9” that is not required by claim 1 or species 1. Thus, these mutually exclusive features of the species require at least a different text search due to their different shapes and/or features.  Furthermore, even if the search were the same, it would be a burden to review every reference for all embodiments instead of just the elected embodiment.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1 – 12 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 7: “receive refrigerant” should read --receive the refrigerant--.
Claim 1, line 8: “allow refrigerant” should read --allow the refrigerant--.
Claim 12, last 2nd line: “refrigerant discharged” should read --the refrigerant discharged--.
Claims 2 – 12 are objected to for being dependent on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “each flange portion defining a flange fastening hole” in lines 3-4. First, it is unclear if the claimed “each flange portion” is/are same or different from “a plurality of flange coupling portions” claimed in line 2 of claim 8. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 5 and 8 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0017876 – herein after Kim).
In reference to claim 1, Kim discloses a linear compressor (100, in fig. 11) comprising: 
a cylinder (120) that defines a compression space (P) configured to receive refrigerant; 
a frame (110) that accommodates at least a portion of the cylinder (as seen in fig. 11); and 
a discharge unit (200) that defines a discharge space (see ¶43) configured to receive refrigerant discharged from the compression space, the discharge unit being configured to allow refrigerant discharged from the compression space to flow through the discharge space, 
a discharge cover (200) coupled to the frame (110), the discharge cover comprising: 
a cover flange portion (see fig. A below) that faces a front surface of the frame (left face of 110; labelled “f.s.” in fig. A below) in an axial direction of the cylinder (horizontal direction in fig. 11), and 
a chamber portion (see fig. A below) that extends forward (i.e. extend to the left in fig. 11 or upwards in fig. A below) from the cover flange portion in a direction away from the front surface of the frame in the axial direction (as seen in fig. A below), 
wherein the cover flange portion (see fig. A below) comprises: 
a flange main body (labelled “fmb” in fig. A below) comprising a main body penetration portion (labelled “mbpp” in fig. A below) that defines a circular opening and a main body extension portion (labelled “mbep” in fig. A below) that extends outward of the main body penetration portion in a radial direction of the cylinder, and 
a flange coupling portion (labelled “fcp” in fig. A below) that defines a flange fastening hole (labelled “fhh” in fig. A below) configured to receive a coupling member (see fig. A below) to couple the discharge cover to the frame, and 
wherein at least a portion of the flange coupling portion (labelled “fcp” in fig. A below) is positioned outward of the flange main body in the radial direction (as seen in fig. A below).


    PNG
    media_image1.png
    934
    560
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    351
    772
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    762
    753
    media_image3.png
    Greyscale

Fig. A: Edited figs. 8 and 11 of Kim to show claim interpretation.
In reference to claim 2, Kim discloses the linear compressor, 
a ring shape having a flange inner diameter (labelled “I.D.”) and a flange outer diameter (labelled “O.D.”), 
wherein the flange inner diameter corresponds to a diameter of the circular opening defined by the main body penetration portion (as seen in fig. Aabove), and 
wherein the main body extension portion (labelled “mbep” in fig. A above) has a circular outer appearance (circular appearance to some extent can be seen in circumferential direction) that defines the flange outer diameter.
In reference to claim 3, Kim discloses the linear compressor, 
wherein the flange coupling portion (labelled “fcp” in fig. A above) comprises: 
a coupling penetration portion (labelled “cpp” in fig. A above) that defines the circular opening together with the main body penetration portion (the asserted “cpp” joins with the asserted “mbpp” in order to define the asserted circular opening); and 
a coupling extension portion (labelled “cep” in fig. A above) that extends outward from the coupling penetration portion in the radial direction and that defines the flange fastening hole, and 
wherein the coupling extension portion extends outward of the main body extension portion in the radial direction.
In reference to claim 4, Kim discloses the linear compressor, wherein a center of the flange fastening hole (labelled “fhh” in fig. A above) is positioned outward of 
In reference to claim 5, Kim discloses the linear compressor (see fig. A above), 
wherein the flange main body comprises: a main body contact surface (labelled “mbcs” {in middle picture of fig. A above} or surface shown as shaded for asserted “mbep” {in bottom picture of fig. A above}) that contacts the frame (110); and a main body connection portion (portion on the opposite side to the asserted “mbcs”, i.e. in bottom picture of fig. A above: this portion is a portion that  is on the opposite side in axial direction to the shaded surface of “mbep”) that is opposite to the main body contact surface in the axial direction and that is connected to the chamber portion, and 
wherein a distance between the main body contact surface and the main body connection portion in the axial direction defines a flange main body thickness (as seen in fig. A: there is a certain amount of thickness present).
In reference to claim 8, Kim discloses the linear compressor, wherein the cover flange portion comprises a plurality of flange coupling portions (total 4 “fcp” can be seen in fig. A above) that extend outwardly from the main body penetration portion (labelled “mbpp” in fig. A above) in the radial direction.
In reference to claim 9, Kim discloses the linear compressor, wherein (as seen in fig. A above) the plurality of flange coupling portions are spaced apart from one another in a circumferential direction of the discharge cover (200), each flange portion defining a flange fastening hole (labelled “ffh” in fig. A above), and wherein 
In reference to claim 10, Kim discloses the linear compressor, wherein the discharge unit further comprises a discharge plenum (i.e. a discharge valve assembly: 325+335+340 or 220+230+240) disposed inside of the discharge cover (as seen in fig. 11), and wherein the discharge plenum is configured to be inserted into the discharge cover through the main body penetration portion (as seen in fig. 11 or fig. 12).
Claims 1 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregory William (US 2018/0238313 – herein after Gregory).
In reference to claim 1, Gregory discloses a linear compressor (100, in fig. 3) comprising: 
a cylinder (111) that defines a compression space (112) configured to receive refrigerant; 
a frame (110) that accommodates at least a portion of the cylinder (as seen in fig. 3); and 
a discharge unit (200, fig. 4) that defines a discharge space (218, fig. 4) configured to receive refrigerant discharged from the compression space, the discharge unit being configured to allow refrigerant discharged from the compression space to flow through the discharge space, 
wherein the discharge unit comprises a discharge cover (200) coupled to the frame (110) {as seen in fig. 3}, the discharge cover comprising: 
a cover flange portion (216+226) that faces a front surface of the frame (left face of 110 in view of fig. 3) in an axial direction of the cylinder (horizontal direction in fig. 3), and 
a chamber portion (214) that extends forward (i.e. extend to the left, in view of fig. 3) from the cover flange portion in a direction away from the front surface of the frame in the axial direction (as seen in fig. 3), 
wherein the cover flange portion (216+226) comprises: 
a flange main body comprising a main body penetration portion (labelled “mbpp” in fig. B below) that defines a circular opening (see fig. B below) and a main body extension portion (labelled “mbep” in fig. B below) that extends outward of the main body penetration portion in a radial direction of the cylinder, and 
a flange coupling portion (labelled “fcp” in fig. B below; 216) that defines a flange fastening hole (labelled “fhh” in fig. B below) configured to receive a coupling member (see ¶53, lines 10-13) to couple the discharge cover to the frame, and 
wherein at least a portion of the flange coupling portion (labelled “fcp” in fig. B below) is positioned outward of the flange main body in the radial direction (as seen in fig. B below).

    PNG
    media_image4.png
    569
    784
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    624
    819
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    575
    766
    media_image6.png
    Greyscale

Figure B: Edited figs. 4 and 6 of Gregory to show claim interpretation.
In reference to claim 2, Gregory discloses the linear compressor, 
wherein the flange main body (226) has a ring shape having a flange inner diameter (labelled “ID” in fig. B above) and a flange outer diameter (labelled “OD” in fig. B above), 
wherein the flange inner diameter corresponds to a diameter of the circular opening (as seen in fig. B above) defined by the main body penetration portion, and 
wherein the main body extension portion (labelled “mbep” in fig. B above) has a circular outer appearance that defines the flange outer diameter.
In reference to claim 3, Gregory discloses the linear compressor, 
wherein the flange coupling portion (labelled “fcp” in fig. B above) comprises: 
a coupling penetration portion (labelled “cpp” in fig. B above) that defines the circular opening together with the main body penetration portion; and 
a coupling extension portion (labelled “cep” in fig. A above) that extends outward from the coupling penetration portion in the radial direction and that defines the flange fastening hole, and 
wherein the coupling extension portion extends outward of the main body extension portion in the radial direction.
In reference to claim 4, Gregory discloses the linear compressor, wherein a center of the flange fastening hole (labelled “fhh” in fig. B above) is positioned outward of the main body extension portion (labelled “mbep” in fig. B above) in the radial direction.
In reference to claim 5, Gregory discloses the linear compressor (see fig. C below), 
wherein the flange main body comprises: a main body contact surface (labelled “mbcs”) that contacts the frame (110); and a main body connection portion (labelled “mbcp”) that is opposite to the main body contact surface in the axial direction and that is connected to the chamber portion, and 
wherein a distance between the main body contact surface and the main body connection portion in the axial direction defines a flange main body thickness (labelled “t1”).

    PNG
    media_image7.png
    555
    691
    media_image7.png
    Greyscale

Fig. C: Edited fig. 6 of Gregory to show claim interpretation.
In reference to claim 6, Gregory discloses the linear compressor (see fig. C above), 
wherein the flange coupling portion comprises: a coupling contact surface (labelled “ccs”) that contacts the frame; and a coupling connection portion (labelled “ccp”) that is opposite to the coupling contact surface in the axial direction and that is connected to the chamber portion, 
wherein a distance between the coupling contact surface and the coupling connection portion in the axial direction defines a flange coupling portion thickness (labelled “t2”), and 
is greater than the flange main body thickness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory in view of Park et al. (US 6,824,365 – herein after Park).
In reference to claims 10-12, Gregory teaches the linear compressor with a cover pipe (242, in fig. 5) coupled to the discharge cover (210/200).
Gregory remains silent on the linear compressor with a discharge plenum.
However, Park teaches a reciprocating compressor (see fig. 14), 
wherein the discharge unit (170) further comprises a discharge plenum (111) disposed inside of the discharge cover (170), and wherein the 
wherein the discharge plenum (111) is coupled (indirectly) to the discharge cover (170) and defines a plurality of discharge spaces together with the discharge cover, wherein the plurality of discharge spaces comprise: a first discharge chamber (in which valve 40 is present) defined inside of the discharge plenum, a second discharge chamber (space between 111 and 300) defined between the discharge cover and the discharge plenum and disposed forward of the first discharge chamber in the axial direction (in vertical direction), and a third discharge chamber (space between 300 and 170) defined between the discharge cover and the discharge plenum and disposed outward of the first discharge chamber and the second discharge chamber in the radial direction, as in claim 11; and
a cover pipe (unlabeled conduit on left hand side in fig. 14) coupled to the discharge cover (170) and configured to communicate with the third discharge chamber (space between 300 and 170), wherein the cover pipe is configured to receive, through the first discharge chamber, the second discharge chamber, and the third discharge chamber, refrigerant discharged from the compression space (capable of claimed feature), as in claim 12.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to add a discharge plenum as taught by Park in the linear compressor of Gregory in order to achieve a desired noise attenuation effect, as recognized by Park (col. 4, lines 34-48).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art(s) on record alone or in combination fails to teach, the linear compressor,
“wherein the main body contact surface and the coupling contact surface are connected to each other and define one planar surface that extends in the radial direction, and wherein the coupling connection portion and the main body connection portion are connected to each other and define a stepped portion disposed between the coupling connection portion and the main body connection portion”, as in claim 7.
The closest prior art considered with respect to the features in claim 7 was Hahn, Gregory (US 2018/0051683). Hahn teaches a linear compressor with stepped portion on the outer circumferential wall of the discharge cover.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIRAG JARIWALA/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746